787 N.W.2d 497 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Bryan Matthew NOONAN, Defendant-Appellant.
Docket No. 141074. COA No. 296516.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 24, 2010 order of the Court of Appeals is considered, and it is DENIED. In its order of May 11, 2010, the Court of Appeals granted reconsideration of its earlier decision, and ordered resentencing with respect to the defendant's claims that there was error in scoring the sentencing guidelines, so the arguments involving guidelines scoring presented in the defendant's application for leave to appeal in this Court are moot. We are not persuaded that the remaining questions should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).